      Case 4:20-cv-00002 Document 1 Filed on 01/02/20 in TXSD Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MELVIN JOHNSON, Individually and on §
Behalf of Others Similarly Situated
       Plaintiff,

V.                                          §       CIVIL ACTION NO. 4:20-cv-0002

JD EARL WATERWORKS, LLC and
BRAD M. EARL,
     Defendants.                            §       JURY DEMANDED


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

                                     Summary of Lawsuit

       Defendants JD Earl Waterworks, LLC (“Waterworks”) and Brad M. Earl (“Earl”) have a

business plan that includes paying non-exempt hourly employees the same hourly rate for all

hours worked, even those hours over 40 per workweek. Defendants’ failure to pay the overtime

premium required by law allows them to gain an unfair advantage over competitors who follow

the law in their employment practices. Plaintiff Melvin Johnson (“Johnson” or “Plaintiff”) is one

of the workers hired by Defendants as an hourly employee and not paid overtime pay, and brings

this lawsuit against Defendants to recover unpaid overtime that is required by the Fair Labor

Standards Act (“FLSA”).

                                   Facts Supporting Relief

               Allegations Related to Plaintiff’s and His Co-Workers’ Claims

       1.     Johnson worked for Defendants as a plumber from mid-2017 until November 26,

2019. Johnson’s duties included, but were not limited to, performing plumbing-related work on

new construction projects.

       2.     During the time he worked for the Defendants, Plaintiff regularly worked in
      Case 4:20-cv-00002 Document 1 Filed on 01/02/20 in TXSD Page 2 of 7



excess of 40 hours per week.

       3.      Defendants paid Johnson on an hourly basis. Defendants did not pay Johnson an

overtime premium for any of the hours he worked in excess of 40 in a workweek. Instead,

Johnson was paid the same hourly rate for all the hours he worked (“straight time”).

       4.      Johnson worked with numerous other individuals who were paid on an hourly

basis. These individuals were plumbers and plumber’s helpers who also regularly worked over

40 hours per week, and they were also not paid overtime pay for hours they worked in excess of

40 per workweek. Instead, the Defendants also paid these other individuals straight time for all

hours that they worked over 40 in a workweek.

                            Allegations Regarding FLSA Coverage

       5.      Defendant Waterworks is a Texas limited liability company that is covered by and

subject to the overtime requirements of the FLSA.

       6.      During each of the three years prior to this complaint being filed, Defendants

were an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards, phones

and/or cell phones, electronic mail and the Internet.

       7.      During each of the three years prior to this complaint being filed, Defendants

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §203(r) and 203(s).

       8.      During each of the three years prior to this complaint being filed, Defendants

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.




                                                 2
         Case 4:20-cv-00002 Document 1 Filed on 01/02/20 in TXSD Page 3 of 7



         9.    During each of the three years prior to this complaint being filed, Defendants’

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were grown, made or manufactured outside the state of

Texas.

         10.   Defendant Earl is the sole manager of Waterworks, and is directly involved in the

day-to-day operations of the company. Earl is the person who made all decisions regarding how

Johnson and his co-workers are and were compensated. Earl acted as an employer, as that term

is defined in the FLSA, of Johnson and his co-workers.

         11.   Defendant Waterworks forfeited its right to do business in the state of Texas.

Under Texas franchise tax law, Earl, as the manager of Waterworks, is individually liable to

Plaintiff and his co-workers for all unpaid overtime incurred after the Texas Comptroller

suspended Waterworks’ right to conduct business.

                                       Plaintiff’s Claims

         12.   Defendants were legally required to pay Johnson and his similarly situated hourly

co-workers (“Members of the Class”) overtime pay for all hours that these individuals worked

for Defendants in excess of 40 in any workweek.

         13.   Johnson worked over 40 hours in many workweeks that he worked for

Defendants.

         14.   Members of the Class worked over 40 hours in many workweeks that they

worked for Defendants.

         15.   Defendants did not pay Johnson time-and-a-half for any of the overtime hours that

he worked for the Defendants. Defendants’ underpayment of the Plaintiff, often referred to as

“wage theft,” allowed Defendants to gain an unfair advantage in the marketplace as compared to




                                               3
       Case 4:20-cv-00002 Document 1 Filed on 01/02/20 in TXSD Page 4 of 7



other healthcare businesses that pay their employees all of the money required by law.

        16.     When Johnson complained about not being paid overtime and told Defendants

that he would not work more than 40 hours per week unless he was paid overtime, Defendants

fired him. Defendants’ actions in firing Johnson were taken in retaliation for Johnson trying to

assert his rights under the FLSA, and are thus actionable under the anti-retaliation provisions of

the FLSA.

        17.    The Defendants knowingly, willfully, or with reckless disregard carried out their

illegal pattern or practice regarding overtime compensation with respect to Johnson and

Members of the Class. Such practice was, and continues to be with regard to the Members of the

Class, a clear violation of the FLSA.

                                         Causes of Action

                 Violation of the FLSA – Failure to Pay Overtime Wages Owed

        18.     Defendants violated the FLSA by failing to pay Johnson overtime pay for hours

worked over 40 per workweek.

        19.     Johnson has suffered damages as a direct result of Defendants’ illegal actions.

        20.     Defendants are liable to Plaintiff for unpaid overtime compensation, liquidated

damages, attorney’s fees and costs of Court under the FLSA, for the three-year period preceding

the filing of this lawsuit.

                       Violation of the FLSA’s Anti-Retaliation Provisions

        21.     Defendants violated the FLSA by firing Johnson in retaliation for Johnson’s

attempts to assert his rights to be paid overtime as is required under the FLSA.

        22.     Johnson suffered damages, and continued to suffer damages, as a direct result of

Defendants’ illegal actions.




                                                 4
         Case 4:20-cv-00002 Document 1 Filed on 01/02/20 in TXSD Page 5 of 7



         23.   Defendants are liable to Plaintiff for lost wages, consequential damages, punitive

damages, liquidated damages, attorney’s fees and costs of Court under the FLSA.

                                  Collective Action Allegations

         24.   The Defendants’ failure to pay its employees as required by the FLSA resulted

from a generally applicable policy that does not depend on the personal circumstances of the

Members of the Class; that is, paying hourly workers on a straight-time basis. This generally

applicable policy is prohibited by the FLSA. Thus, Plaintiff’s experience is typical of the

experiences of the Members of the Class.

         25.   The class of similarly situated Plaintiffs is properly defined as:

               All hourly workers who are/were employed by Defendants JD Earl
               Waterworks, LLC and Brad M. Earl during the three-year period preceding
               the filing of this Complaint.


                              Defendants, Jurisdiction, and Venue

         26.   Defendant JD Earl Waterworks, LLC is a Texas limited liability company and an

“employer” as defined by the FLSA. Defendant may be served through its manager, Brad M.

Earl at 14850 Woodham Drive, Suite B-110, Houston, Texas, 77073, or wherever he may be

found.

         27.   Defendant Brad M. Earl is an individual who may be served with process at

14850 Woodham Drive, Suite B-110, Houston, Texas, 77073, or wherever he may be found.

         28.   This Court has federal question jurisdiction under the FLSA, and venue is proper

pursuant to 28 U.S.C. § 1391(b), as Defendants and Plaintiff transacted business within this

judicial district, and the events underlying this complaint occurred within this judicial district as

well.




                                                  5
Case 4:20-cv-00002 Document 1 Filed on 01/02/20 in TXSD Page 6 of 7



                                Demand for Jury

29.    Plaintiff demands a trial by jury.

                                Prayer for Relief

WHEREFORE, Plaintiff and all employees similarly situated who join in this action

demand:

1.    Issuance of notice as soon as possible to all persons performing plumbing-related
      work who are/were employed by and paid on an hourly basis by Defendant JD Earl
      Waterworks, LLC and/or Defendant Brad M. Earl during the three-year period
      immediately preceding the filing of this Complaint. Generally, this notice should
      inform them that this action has been filed, describe the nature of the action, and
      explain their right to opt into this lawsuit if they were not paid correctly for work
      performed or hours worked during any portion of the statutory period;
2.    Judgment against Defendants for an amount equal to Plaintiff’s and the Members
      of the Class’s unpaid overtime wages at the applicable rate;
3.    An equal amount to the overtime wage damages as liquidated damages;
4.    Judgment against Defendants that their violations of the FLSA were willful;
5.    To the extent that liquidated damages are not awarded, an award of prejudgment
      interest;
6.    Damages to Plaintiff for Defendants retaliatory actions, as well as liquidated
      damages thereon;
7.    All costs and attorney’s fees incurred prosecuting these claims;
8.    For such further relief as the Court deems just and equitable.

                                      Respectfully Submitted,
                                      THE BUENKER LAW FIRM

                                      /s/ Josef F. Buenker
                                      Josef F. Buenker
                                      TBA No. 03316860
                                      jbuenker@buenkerlaw.com
                                      2060 North Loop West, Suite 215
                                      Houston, Texas 77018
                                      713-868-3388 Telephone
                                      713-683-9940 Facsimile

                                      ATTORNEY-IN-CHARGE FOR
                                      PLAINTIFF MELVIN JOHNSON




                                            6
      Case 4:20-cv-00002 Document 1 Filed on 01/02/20 in TXSD Page 7 of 7



OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFF
MELVIN JOHNSON




                                      7
